U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-141060 EPCYLON TECHNOLOGIES, INC. (Name of small business issuer in its charter) Nevada 27-0156048 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 502, 25 Adelaide Street East Toronto, Ontario Canada M5C 3A1 (Address of principal executive offices) (416) 479-0880 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. YesoNox Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as of January 16, 2014 Common Stock, $0.001 EPCYLON TECHNOLOGIES INC. Form 10-Q Part 1. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 7 Notes to Financial Statements 8-11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Part II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 PART I ITEM 1. FINANCIAL STATEMENTS Epcylon Technologies, Inc. (A development stage Company) FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains certain forward-looking statements reflecting our current expectations with respect to our operations, performance, financial condition, and other developments. These forward-looking statements may generally be identified by the use of the words “may”, “will”, “believes”, “should”, “expects”, “anticipates”, “estimates”, and similar expressions. These statements are necessarily estimates reflecting management’s best judgment based upon current information and involve a number of risks and uncertainties. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made, and readers are advised that various factors could affect our financial performance and could cause our actual results for future periods to differ materially from those anticipated or projected. While it is impossible to identify all such factors, such factors include, but are not limited to, those risks identified in our periodic reports filed with the Securities and Exchange Commission, including our most recent Annual Report on Form 10-K. 3 Epcylon Technologies Inc Balance Sheet November 30, 2013 For the Year Ended Q2 Ended November 30, May 31, CURRENT ASSETS: UNAUDITED Cash $ $ Local tax receivable Prepaid expense TOTAL CURRENT ASSETS Property and equipment, net TOTAL ASSETS LIABILITIES and STOCKHOLDERS' DEFICIENCY CURRENT LIABILITIES: Accounts payable and accrued expenses Notes payable - related party CURRENT LIABILITIES AND TOTAL LIABILITIES STOCKHOLDER'S DEFICIENCY: Common stock, par value $0.0001 300,000,000 shares authorized 164,425,222 and 164,125,222 issued and outstanding as of November 30, 2013 and May 31, 2013 Additional paid-in capital Other comprehensive income Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIENCY ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) $ $ 4 Epcylon Technologies Inc Statement of Comprehensive Loss November 30, 2013 For the Three Months For the Three Months For the Six Months For the Six Months From Inception September 16, Ended Q2 Ended Q2 Ended Q2 Ended Q2 2008 to November 30, 2013 November 30, 2012 November 30, 2013 November 30, 2012 November 30, 2013 UNAUDITED UNAUDITED UNAUDITED REVENUE $ $
